DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending. 

Claim Objections
Claim 8 is objected to because of the following informalities: applicant recites “the purchase inducement degree,” where “a purchase incentive degree” was previously recited. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
In claim 1, a review posting unit configured to receive a reviewer review, provide the received reviewer review to a consumer terminal, and display the reviewer review on a review article posting screen of the consumer terminal;
In claim 1, a review evaluation unit configured to collect and index a consumer evaluation for the displayed review, and manage a review satisfaction and a reviewer reliability index;
In claim 1, a priority adjustment unit configured to determine exposure ranking for each review article based on at least one of the review satisfaction and the reviewer reliability index managed by the review evaluation unit;
In claim 9, a financial processing unit configured to perform all processes on cashable property including a profit calculation, a profit distribution, and a virtual currency operation in a platform.
These limitations are described in applicant’s para. [00111] of the specification as filed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, applicant recites a “convenient UI and connection function,” where “convenient” is a relative term that renders the claim indefinite. The term “convenient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system, and claim 10 is directed to a method. Thus, the claims are directed to statutory categories of invention. However, claims 1-11 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
receive a reviewer review, provide the received reviewer review to a consumer, and display the reviewer review;
collect and index a consumer evaluation for the review, and manage a review satisfaction and a reviewer reliability index; and
determine exposure ranking for each review article based on at least one of the review satisfaction and the reviewer reliability index.

The abstract idea of claim 10 is defined as:
collecting one or more reviews from one or more reviewers;
recognizing a purchase generated through the reviews;
paying compensation per purchase to the reviewer who writes the review;
collecting an evaluation result of the review that causes a buyer to purchase;
determining a review satisfaction and a reliability index for a reviewer based on the collected evaluation result; and
adjusting exposure ranking of the review based on at least one of the review satisfaction and the reliability index.
 
The abstract idea steps recited in claims 1 and 10 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can both be performed mentally. For example, one could receive reviewer reviews; receive evaluations of the reviewer reviews from consumers; and adjust the ranking of the reviewer reviews in response to consumer evaluation of said reviews (claims 1 and 10). Additionally, a reviewer could be compensated for causing a consumer to purchase a produced they reviewed (claim 10). 
Additionally, the claims, being further directed to reviewing reviews in the context of products and services, constitute a process that, under broadest reasonable interpretation, covers commercial activity. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Lastly, the claims, being further directed to determining and/or adjusting review ranking, constitute a process that, under broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 


Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. 
Claim 1 recites the following additional elements: review-and-make-money platform; review posting unit; consumer terminal; review article posting screen; review evaluation unit; displayed [review]; priority adjustment unit. 
There are no additional elements in claim 11. 
Applicant has not provided for any technical improvements to these elements; the specification as filed simply describes generic computing elements in para. [00111] to [00113]. 
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, as described in MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a generic computing system that is not significantly more than the abstract idea, given that these are mere computer elements applied to the abstract idea. 
Therefore, applicant has not claimed significantly more than the abstract idea. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2-9 and 11 further define the abstract idea above. While helpful, this not significantly more and merely serves to narrow the abstract idea. Therefore, the claims would still fall into the same groupings highlighted above.
	Claim 2 is directed to receiving reviews, which merely limits the abstract idea;
	Claim 3 is directed to additional elements, which are generic in nature;
	Claim 4 is directed to calculating the review satisfaction and the reviewer reliability index, which merely limits the abstract idea;
	Claim 5 is directed to additional elements, which are generic in nature;
	Claim 6 is directed to a determining step, which merely limits the abstract idea;
	Claims 7-8 are directed to a comparing step, which merely limits the abstract idea;
	Claim 9 is directed to additional elements, which are generic in nature;
	Claim 11 is directed to additional collecting, comparing, and evaluating steps, which merely limits the abstract idea. 
	Further, the additional elements recited in claims 2-9 and 11 (producer/seller terminal; reviewer terminal; UI; SNS; financial processing unit) are nothing more than generic computing elements, used to apply the abstract idea (MPEP 2106.05(f)). 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-11 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 7428496) in view of Zuzik (US 20140351257).


Claim 1
Regarding claim 1, Keller discloses: a system for operating review-and-make-money platform {software facility, i.e. system, for creating an incentive to author useful item reviews, the facility used by a web merchant, i.e. make-money platform; col. 2, lines 30 to 35}, comprising:
a review posting unit configured to receive a reviewer review, provide the received reviewer review to a consumer terminal, and display the reviewer review on a review article posting screen of the consumer terminal {review 410, i.e. a review posting unit configured to receive a reviewer review; the reviewer review provided to a consumer terminal, e.g. display 400, with a corresponding review article posting screen displayed, e.g. ordered list 210 of the top-ranked reviewers; Figs. 2, 4; col. 3, lines 55 to 60; col. 4, lines 50 to 55};
a review evaluation unit configured to collect and index a consumer evaluation for the displayed review {review evaluation unit indicated by graphical element 510, the positive votes 524 representing the function of collecting and indexing consumer evaluation for the displayed review; Fig. 5; col. 4, line 65 to col. 5, line 15}, and manage a review satisfaction and a reviewer reliability index {review satisfaction indicated by positive votes 524, while reviewer reliability index indicated by reviewer’s rank value 521; Fig. 5; col. 4, line 65 to col. 5, line 15}.
Keller doesn’t explicitly disclose: a priority adjustment unit configured to determine exposure ranking for each review article based on at least one of the review satisfaction and the reviewer reliability index managed by the review evaluation unit.
However, Zuzik teaches a similar system for delivering relevant content. Zuzik discloses: a priority adjustment unit configured to determine exposure ranking for each review article based on at least one of the review satisfaction and the reviewer reliability index managed by the review evaluation unit {user action on content 402 may include positive, negative, or neutral votes 404 in response to a social media content post, i.e. review satisfaction, where the response aggregation calculation 408 determines the order in which content is published over an end user application or ranked content display 412, i.e. priority adjustment unit configured to determine exposure ranking for each review article; Fig. 4; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Keller to include the features of Zuzik. Given that Keller involves users voting on the reviews produced by one or more reviewers, one of ordinary skill in the art would have been motivated to adjust the ranking and corresponding exposure of the voted-on review, in order to facilitate the promotion of relevant content and demotion of irrelevant content, thereby enhancing the overall user experience {para. [0002] of Zuzik}. One of ordinary skill in the art would have been motivated to enhance the overall user experience, and therefore modify Keller with Zuzik. 

Claim 4
Regarding claim 4, the combination of Keller and Zuzik discloses the features of claim 1. Keller further discloses: the review evaluation unit receives and collects a consumer evaluation for a review and a consumer evaluation for a product/service from each consumer terminal, and calculates the review satisfaction and the reviewer reliability index based on the received and collected consumer evaluation and consumer {review satisfaction indicated by positive votes 524, while reviewer reliability index indicated by reviewer’s rank value 521, each from a consumer terminal; Fig. 5; col. 4, line 65 to col. 5, line 15; additionally, consumer evaluation for a product/service seen in Fig. 6; col. 15 to 25}.

Claim 5
	Regarding claim 5, the combination of Keller and Zuzik discloses the features of claim 1. Keller further discloses: the review evaluation unit collects review satisfaction determined by individual consumers from each consumer terminal to determine the reviewer reliability index {review satisfaction indicated by positive votes 524, where the total is determined by individual consumers from each consumer terminal, this also factoring into the reviewer reliability index indicated by reviewer’s rank value 521; Fig. 5; col. 4, line 65 to col. 5, line 15}.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keller and Zuzik, further in view of Dave et al. (US 20070078670) and Boston et al. (US 20160180438).

Claim 2
Regarding claim 2, the combination of Keller and Zuzik discloses the features of claim 1, but doesn’t explicitly disclose: the review posting unit receives reviews of a producer, a seller, and an expert from a producer/seller terminal and a reviewer terminal, classifies the received reviews into a producer review, a seller review, and an expert review, and provides the classified producer review, seller review, and expert review to the consumer terminal.
However, Dave discloses a similar system for selecting high quality reviews for display. Dave discloses: the review posting unit receives reviews of a producer and a seller from a producer/seller terminal and a reviewer terminal, classifies the received reviews into a producer review and a seller review, and provides the classified producer review and seller review {a subject of a review may be classified according to the type of subject, which include providers of products, i.e. a producer, and providers of services, i.e. a seller, where this classified review is provided via client 102; para. [0024], [0032], [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Keller and Zuzik to include the features of Dave. Given that Keller describes reviews across multiple products compiled from multiple reviewers, one of ordinary skill in the art would have been motivated to identify the reviewer type, in order to facilitate the selection of a subset of the plurality of reviews most relevant to the user, thereby enhancing a user’s ability to conduct research on the products and services the user is interested {para. [0009] of Dave}. One of ordinary skill in the art would have been motivated to enhance a user’s ability to conduct research, and therefore modify Keller and Zuzik with Dave.
The combination of Keller, Zuzik, and Dave doesn’t explicitly disclose: reviews from experts.
However, Boston discloses a similar system for product review analysis. Boston discloses: reviews from experts {para. [0067]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Keller, Zuzik, and Dave to include the features of Boston. Given that Keller describes reviews across multiple products compiled from multiple reviewers, one of ordinary skill in the art would have been motivated to incorporate expert reviews, in order to provide a third-party evaluation of consumer information relating new and/or existing products, thereby increasing consumer awareness {para. [0067] of Boston}. One of ordinary skill in the art would have been motivated to provide additional information to increase consumer awareness, and therefore modify Keller, Zuzik, and Dave with Boston.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keller and Zuzik, further in view of Chen (US 20150178279).

Claim 3
Regarding claim 3, the combination of Keller and Zuzik discloses the features of claim 1, but doesn’t explicitly disclose: the review posting unit provides a convenient UI and connection function for recommending a review article written by a reviewer through SNS to support performance of a review sharing function.
However, Chen teaches a similar system for assessing quality of reviews. Chen discloses: the review posting unit provides a convenient UI and connection function for recommending a review article written by a reviewer through SNS to support performance of a review sharing function {a reviewer 102 can be provided the option to allow the review platform to enhance the reviews posted to the review platform 130 based on content shared by the reviewer 102 with a social media platform 120, i.e. connection function for recommending a review article written by a reviewer through SNS, or other platform; para. [0029]; UI described in context of reviewer granting permission to review platform to determine a review quality score; para. [0029]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Keller and Zuzik to include the features of Chen. Given that Keller involves users voting on the reviews produced by one or more reviewers, one of ordinary skill in the art would have been motivated to provide for the functionality to integrate content sharing with social media platforms, in order to increase the number of individuals voting, thereby reaching a larger audience and broadening representation of different sentiments {para. [0003] of Chen}. One of ordinary skill in the art would have been motivated to enhance sentiment representation, and therefore modify Keller and Zuzik with Chen. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keller and Zuzik, further in view of Herz et al. (US 10475100).

Claim 6
Regarding claim 6, the combination of Keller and Zuzik discloses the features of claim 1, but doesn’t explicitly disclose: the review evaluation unit determines that at least one of the review satisfaction and the reviewer reliability index becomes higher as a consumer satisfaction and a reviewer evaluation for a product/service match or approach each other.
However, Herz teaches a similar system that enables users to search for products or services based on unbiased recommendations and to incentivize the users to provide their own recommendations. Herz discloses: the review evaluation unit determines that at least one of the review satisfaction and the reviewer reliability index becomes higher as a consumer satisfaction and a reviewer evaluation for a product/service match or approach each other {Reputation Module (7) provides a mechanism for ranking product/service/company reviews by creating new data that is then used to rerate the customer's weighted ranking based on the reputation of the rater for accuracy and helpfulness, i.e. reviewer reliability index becomes higher as consumer satisfaction and reviewer evaluation approach; col. 7, lines 5 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Keller and Zuzik to include the features of Herz. Given that Keller involves users voting on the reviews produced by one or more reviewers, one of ordinary skill in the art would have been motivated to provide for the functionality to modify a reviewer’s reputation, thereby assuring a user of a reviewer’s reliability regarding reviews of specific products {col. 7, line 60 to col. 8, line 5}. One of ordinary skill in the art would have been motivated to provide assurances regarding a reviewer’s reliability, and therefore modify Keller and Zuzik with Herz. 

Claim 7
Regarding claim 7, the combination of Keller and Zuzik discloses the features of claim 1. Keller further discloses: the reviewer reliability index {reviewer reliability index indicated by reviewer’s rank value 521; Fig. 5; col. 4, line 65 to col. 5, line 15}.
The combination of Keller and Zuzik but doesn’t explicitly disclose: the review evaluation unit compares a consumer satisfaction and a reviewer evaluation for a product/service to determine a primary review satisfaction, and sums the primary review satisfaction with a purchase incentive degree to determine a secondary review satisfaction.
However, Herz teaches a similar system that enables users to search for products or services based on unbiased recommendations and to incentivize the users to provide their own recommendations. Herz discloses: the review evaluation unit compares a consumer satisfaction and a reviewer evaluation for a product/service to determine a primary review satisfaction, and sums the primary review satisfaction with a purchase incentive degree to determine a secondary review satisfaction {product review score, i.e. primary review satisfaction, summed with purchase propensity, i.e. purchase incentive degree, to determine reviewer ranking, i.e. secondary review satisfaction; col. 17, lines 5 to 15; product review score based on comparison; col. 11, line 65 to col. 12, line 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Keller and Zuzik to include the features of Herz. Given that Keller involves users voting on the reviews produced by one or more reviewers, one of ordinary skill in the art would have been motivated to provide for the functionality to determine review satisfaction, thereby assuring a user of a reviewer’s reliability regarding reviews of specific products {col. 7, line 60 to col. 8, line 5}. One of ordinary skill in the art would have been motivated to provide assurances regarding a reviewer’s reliability, and therefore modify Keller and Zuzik with Herz. 

Claim 8
Regarding claim 8, the combination of Keller and Zuzik discloses the features of claim 1. Keller further discloses: the reviewer reliability index {reviewer reliability index indicated by reviewer’s rank value 521; Fig. 5; col. 4, line 65 to col. 5, line 15}.
The combination of Keller and Zuzik doesn’t explicitly disclose: the review evaluation unit compares a purchase incentive degree and a buyer evaluation for a used product/service, and lowers the reviewer review satisfaction when the purchase inducement degree and the evaluation result of the product/service differ by a predetermined range or more.
However, Herz teaches a similar system that enables users to search for products or services based on unbiased recommendations and to incentivize the users to provide their own recommendations. Herz discloses: the review evaluation unit compares a purchase incentive degree and a buyer evaluation for a used product/service, and lowers the reviewer review satisfaction when the purchase inducement degree and the evaluation result of the product/service differ by a predetermined range or more {Reputation Module (7) provides a mechanism for ranking product/service/company reviews by creating new data that is then used to rerate the customer's weighted ranking based on the reputation of the rater for accuracy and helpfulness, i.e. comparing and increasing or lowering when purchase differing by a predetermined range; col. 7, lines 5 to 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Keller and Zuzik to include the features of Herz. Given that Keller involves users voting on the reviews produced by one or more reviewers, one of ordinary skill in the art would have been motivated to provide for the functionality to determine review satisfaction, thereby assuring a user of a reviewer’s reliability regarding reviews of specific products {col. 7, line 60 to col. 8, line 5}. One of ordinary skill in the art would have been motivated to provide assurances regarding a reviewer’s reliability, and therefore modify Keller and Zuzik with Herz. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keller and Zuzik, further in view of Park et al. (KR 101894256 B1).

Claim 9
Regarding claim 9, the combination of Keller and Zuzik discloses the features of claim 1, but doesn’t explicitly disclose: a financial processing unit configured to perform all processes on cashable property including a profit calculation, a profit distribution, and a virtual currency operation in a platform.
However, Park teaches a similar system for facilitating the sale of products through social media. Park discloses: a financial processing unit configured to perform all processes on cashable property including a profit calculation, a profit distribution, and a virtual currency operation in a platform {settlement unit 130 performs profit calculation and distribution of proceeds, including a virtual currency operation; pp. 11-12 of attached reference and translation}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Keller and Zuzik to include the features of Park. Given that Keller involves transactions occurring in an electronic marketplace, one of ordinary skill in the art would have been motivated to provide for the functionality to determine seller profitability and distribute accordingly, in order to provide an incentive for sellers to use the platform, thereby increasing seller engagement. One of ordinary skill in the art would have been motivated to increase seller engagement, and therefore modify Keller and Zuzik with Park. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Zuzik and Herz.

Claim 10
Regarding claim 10, Keller discloses: a method for operating review-and-make-money platform {software facility, i.e. computer-implemented method, for creating an incentive to author useful item reviews, the facility used by a web merchant, i.e. make-money platform; col. 2, lines 30 to 35}, comprising:
collecting one or more reviews from one or more reviewers {the positive votes 524 represent the function of collecting one or more reviews from one or more reviewers; Fig. 5; col. 4, line 65 to col. 5, line 15};
determining a review satisfaction and a reliability index for a reviewer based on a collected evaluation result {review satisfaction indicated by positive votes 524, while reviewer reliability index indicated by reviewer’s rank value 521, based on collected evaluation results from users; Fig. 5; col. 4, line 65 to col. 5, line 15}.
Keller doesn’t explicitly disclose: recognizing a purchase generated through the reviews; paying compensation per purchase to the reviewer who writes the review; collecting an evaluation result of the review that causes a buyer to purchase; adjusting exposure ranking of the review based on at least one of the review satisfaction and the reliability index.
However, Zuzik teaches a similar system for delivering relevant content. Zuzik discloses: adjusting exposure ranking of the review based on at least one of the review satisfaction and the reliability index {user action on content 402 may include positive, negative, or neutral votes 404 in response to a social media content post, i.e. review satisfaction, where the response aggregation calculation 408 determines the order in which content is published over an end user application or ranked content display 412, i.e. adjusting exposure ranking of the review based on at least one of the review satisfaction and the reliability index; Fig. 4; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Keller to include the features of Zuzik. Given that Keller involves users voting on the reviews produced by one or more reviewers, one of ordinary skill in the art would have been motivated to adjust the ranking and corresponding exposure of the voted-on review, in order to facilitate the promotion of relevant content and demotion of irrelevant content, thereby enhancing the overall user experience {para. [0002] of Zuzik}. One of ordinary skill in the art would have been motivated to enhance the overall user experience, and therefore modify Keller with Zuzik. 
The combination of Keller and Zuzik doesn’t explicitly disclose: recognizing a purchase generated through the reviews; paying compensation per purchase to the reviewer who writes the review; collecting an evaluation result of the review that causes a buyer to purchase.
However, Herz teaches a similar system that enables users to search for products or services based on unbiased recommendations and to incentivize the users to provide their own recommendations. Herz discloses: recognizing a purchase generated through the reviews {the WiseOwl system can be tailored for identifying and correlating off line purchases as having been attributable to the fact that the buyer previously read a review of the consumer item at the WiseOwl website, i.e. recognizing a purchase generated through the reviews; col. 12, line 65 to col. 13, line 5}; paying compensation per purchase to the reviewer who writes the review {the WiseOwl system can be tailored for identifying and correlating off line purchases as having been attributable to the fact that the buyer previously read a review of the consumer item at the WiseOwl website, thereby enabling compensation back to the reviewer to accrue on his/her WiseOwl account, i.e. paying compensation per purchase to the reviewer who writes the review; col. 12, line 65 to col. 13, line 5}; collecting an evaluation result of the review that causes a buyer to purchase {consumer peer ratings, i.e. evaluation results, determine quality of review recommendations, where the value of the recommender is a function of the averaged peer ratings of review recommendations for that reviewer within the same category; col. 19, lines 30 to 40; examiner notes that cause a buyer to purchase, without additional detail, is functional language and accorded little patentable weight; further, it’s known that reviews would be rated higher if they led to purchases}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Keller and Zuzik to include the features of Herz. Given that Keller involves transactions occurring in an electronic marketplace, one of ordinary skill in the art would have been motivated to provide for the functionality to provide compensation to reviewers who facilitate purchases occurring on the marketplace platform, in order to incentivize the formulation of quality reviews, thereby enhancing the overall quality of product and service recommendations across worthwhile product and service domains {col. 3, lines 40 to 45}. One of ordinary skill in the art would have been motivated to provide enhance the overall quality of produce and service recommendations, and therefore modify Keller and Zuzik with Herz.

Claim 11
Regarding claim 11, the combination of Keller, Zuzik, and Herz discloses the features of claim 10. Keller further discloses: collecting review satisfaction and reviewer reliability indexes determined by individual consumers from each consumer terminal to determine the review satisfaction and the reviewer reliability index {review satisfaction indicated by positive votes 524, while reviewer reliability index indicated by reviewer’s rank value 521, each from a consumer terminal; Fig. 5; col. 4, line 65 to col. 5, line 15; note that applicant has claimed at least one of, where broadest reasonable interpretation only requires one of limitations}.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Evaluation of E-Commerce Product Reviews Based on Structural, Metadata, and Readability Characteristics” by Hendrawan et al. (NPL attached), directed to evaluating the quality of customer reviews;
US 20150262264, directed to confidence in online reviews;
US 20130311395, directed to providing personalized reviews;
US 20140162241, directed to determining crowd consensus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        6/30/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689